Citation Nr: 0507506	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-20 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for Raynaud's disease with amputation of the right 
middle finger.

2.  Entitlement to service connection for athlete's foot, 
claimed as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
dermatitis, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969, including service in the Republic of Vietnam 
during the Vietnam era.

This case originally came before the Board of Veterans' 
Appeals (Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
regional office (RO).  

In a February 2004 decision, the Board remanded the claims 
listed on the first page of this document for further 
development.  Subsequently, an October 2004 rating action 
continued the prior denials.

The issue of entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 for Raynaud's disease with amputation of 
the right middle finger is being remanded.  It is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
entitlement to service connection for athlete's foot and to 
reopen a previously denied claim for service connection for 
dermatitis.

2.  Athlete's foot was not noted during service and is not 
currently demonstrated, and no medical evidence has been 
presented of a nexus between the veteran's presumed exposure 
to Agent Orange in service and any current athlete's foot.

3.  A May 1980 rating decision denied service connection for 
a skin disorder including as due to Agent Orange exposure; 
the veteran did not perfect a timely appeal following 
issuance of a statement of the case, and that decision became 
final.

4.  The evidence added to the record since the May 1980 
rating decision is either cumulative in nature or not 
material in that it does not indicate that the veteran has a 
skin disorder that is related to his period of service or 
presumed exposure to Agent Orange in Vietnam; the evidence 
received since May 1980 does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Athlete's foot was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2004).

2.  The RO's denial of service connection for a skin disorder 
due to Agent Orange exposure in May 1980 is final; new and 
material evidence has not been submitted, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C 
§ 4005 (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979); 
currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.302, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in February 2004, the RO advised the 
appellant of the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The appellant was advised that VA would 
make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any private medical records.  The appellant was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  

The August 2002 statement of the case (SOC), the October 2004 
supplemental statement of the case (SSOC), and the February 
2004 VCAA letter notified the appellant of the relevant laws 
and regulations pertinent to his claims, and essentially 
advised him of the evidence necessary to substantiate his 
claims.  The SSOC and VCAA letter notified the appellant of 
his and VA's respective obligations to obtain different types 
of evidence.  They also advised the appellant of the evidence 
of record, adjudicative actions taken, and of the reasons and 
bases for the actions.  VA outpatient records have been 
obtained and the veteran has been provided with a VA 
examination in July 2004.  The veteran has not indicated that 
he has any additional evidence to submit pertinent to his 
claims.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA as regards the 
veteran's claims for entitlement to service connection for 
athlete's foot and to reopen a previously denied claim for 
service connection for dermatitis.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Further, if a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) are met, even if there is no record of 
such disease during service: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The record establishes that the veteran served in Vietnam 
during the Vietnam era.  Therefore, the Board concludes that 
the veteran must be presumed to have been exposed to an 
herbicide agent during his Vietnam era service.  38 C.F.R. § 
3.307 (2004).

Athlete's Foot

The veteran's service medical records do not show any 
complaints or findings related to athlete's foot.  The 
separation examination in October 1969 noted normal skin and 
feet examinations.

Athlete's foot is not a disability for which a presumption of 
service connection is warranted based on Agent Orange 
exposure.  Post-service medical records do not show any 
treatment or complaints related to athlete's foot.  In a 
March 2002 written statement, the veteran indicated that he 
did not have athlete's foot/jungle rot.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for athlete's foot 
because there is no evidence of pertinent disability in 
service and the veteran does not now contend that he 
currently has that disability.  Thus, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service and the negative examination performed at separation 
from service, any opinion relating current athlete's foot, 
even if it were present, to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of § 5107(b) are not 
applicable.




Dermatitis- New and Material Evidence

The RO denied service connection for a skin condition 
resulting from Agent Orange exposure in May 1980.  Following 
issuance of statement of the case in September 1980, the 
veteran did not timely perfect an appeal and the May 1980 
rating decision became final.  To reopen the claim, the 
veteran must submit new and material evidence.  38 U.S.C § 
4005 (1976).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

When the claim was denied in May 1980, the evidence of record 
consisted of: service medical records showing no skin 
pathology or complaints during service; the service 
separation examination dated in October 1969 which included 
normal skin examination; VA outpatient treatment records 
dated in March 1980 showing the veteran's complaints of skin 
rashes and his history of Agent Orange exposure, and 
diagnoses of seborrheic dermatitis; and the veteran's own 
contentions regarding inservice incurrence of skin pathology.

The May 1980 rating decision found that the veteran's current 
seborrheic dermatitis was not shown during service, nor had 
they been attributed to his period of service, including 
Agent Orange exposure, by competent evidence.  Accordingly, 
the veteran's claim for service connection for a skin 
disorder based on Agent Orange exposure was denied, and the 
veteran was provided a copy of the rating decision.  To be 
new and material, the evidence would have to objectively show 
that the veteran had a skin disorder during service, or that 
his current skin disorder was medically attributed to his 
period of service, including Agent Orange exposure.

Relevant, non-duplicative evidence received since the RO's 
May 1980 rating decision includes private and VA treatment 
records showing continued complaints of skin rash and 
dermatitis.  

The medical evidence submitted since the May 1980 rating 
decision does not demonstrate any objective evidence of 
inservice onset of the current skin condition/dermatitis.  
Seborrheic dermatitis is not a disability for which a 
presumption of service connection is warranted based on Agent 
Orange exposure, and no medical nexus opinion is offered 
supporting an inservice etiology for a skin disorder.  The 
veteran has submitted his own statements to the effect that 
the skin disorder is related to Agent Orange exposure during 
service.  However, these contentions were considered by the 
rating board in its 1980 denial which found that they were 
not supported by the objective evidence of record.  Hence, 
such contentions are not new.

While the veteran has submitted various items of evidence 
since the May 1980 rating decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must raise a reasonable possibility of 
substantiating the claim.  Such evidence has not been 
submitted in this case; the evidence received since May 1980 
does not objectively indicate that the veteran had a skin 
disorder during service, or that his current seborrheic 
dermatitis was medically attributed to his period of service, 
including Agent Orange exposure.


ORDER

Service connection for athlete's foot is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for dermatitis, that benefit 
is denied.



REMAND

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for Raynaud's disease with 
amputation of the right middle finger, claimed as a result of 
VA treatment and hospitalizations in the 1970s.  

The Board's February 2004 remand noted that the veteran had 
not been provided with the proper regulations pertaining to 
his claim for benefits under 38 U.S.C.A. § 1151.  The Board 
instructed the RO to provide the veteran with consideration 
of his claim under the provisions of 38 U.S.C.A. § 1151 and 
any regulations implementing the statute if such regulations 
are in fact implemented (emphasis added).  

Regulations codified at 38 C.F.R. § 3.361 were enacted and 
became effective from September 2, 2004.  However, in its 
supplemental statement of the case issued on October 20, 
2004, the RO informed the veteran that no such regulations 
had been implemented.  

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following:

The RO should review the record, to 
include consideration of the veteran's 38 
U.S.C.A. § 1151 claim under the provisions 
of 38 U.S.C.A. § 1151 and the regulations 
implementing the statute that became 
effective on September 2, 2004, and are 
codified at 38 C.F.R. § 3.361.  If a 
denial of the benefit sought results, then 
the RO must provide the veteran with the 
terms of the statute and the regulations.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


